Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Himanshu Amin on 8/30/2022. 

	The after final claim set filed 7/29/2022 is hereby entered.
IN THE CLAIMS dated 7/29/2022, the examiner has amended the claims as follows:
(Note that the symbols “--” before and after a portion of a claim to be changed are used to designate the beginning and end of that claim portion - they are not to be interpreted as part of an amendment or included in the final claim set)

In Claim 1, line 8, change “the circulation blower, and wherein” to -- the circulation blower, wherein --
In Claim 16, the last line, change “air downstream the circulation blower” to -- air downstream from the circulation blower --
In Claim 21, line 2, change “upstream the circulation blower” to -- upstream from the circulation blower --
In Claim 21, line 3, change “downstream the circulation blower” to -- downstream from the circulation blower --

Allowable Subject Matter
2.	Claims 1-5, 7-13 and 15-22 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 1: In accordance with a suggestion provided by the Examiner in the interview held 7/19/2022 (see the Interview Summary filed 7/26/2022), Claim 1 now specifies: “wherein a temperature of the air is modulated by the heating blower, wherein an airflow of the air is modulated by the circulation blower, wherein the temperature of the air is modulated independent of the airflow of the air, and wherein the temperature of the air is modulated by varying a speed of the heating blower”. The previously relied upon Lawler reference (US 3,977,387) teaches of using a “constant speed blower” for heating and that “The fact that a constant rate heat energy source is used permits employment of a relatively small but adjustable fresh air bleeding rate for controlling oven temperature”. Thus, no motivation would have existed to have intentionally used a variable speed blower to modulate temperature as opposed to the advantageous constant speed blower that Lawler already teaches of using. The combination of limitations now claimed is neither anticipated nor rendered obvious by any known prior art including the prior art previously relied upon in the Final Rejection filed 6/14/2022. Moreover, all claim objections and 112(b) rejections previously set forth have been overcome and have been withdrawn accordingly. Therefore, Claim 1 is now in condition for allowance. 
Regarding independent Claims 9 and 16: The subject matter of each of Independent Claims 9 and 16 now mirrors that of Claim 1 and specifies that “the temperature of the air is modulated by varying a speed of the heating blower”. Accordingly, the combination of limitations now claimed in each of Independent Claims 9 and 16 is neither anticipated nor rendered obvious by any known prior art including the prior art previously relied upon in the Final Rejection filed 6/14/2022 (as is presented above). Moreover, no claim objections or 112(b) rejections remain. Therefore, Claims 9 and 16 are now in condition for allowance.
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        8/30/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762